IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                               FILED
                                                             January 16, 2008
                               No. 07-51070
                             Summary Calendar             Charles R. Fulbruge III
                                                                  Clerk

In the Matter of: FELIX A REYNA, JR; JUANITA V REYNA

                                       Debtors
________________________________________________________________________

FELIX A REYNA, JR

                                         Appellant

v.

FRANK R MONROE; TRUSTEE RANDOLPH N OSHEROW; STEVE TURNER

                                         Appellees


                Appeal from the United States District Court
                     for the Western District of Texas
                          USDC No. 1:06-CV-986


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
     Felix Reyna appeals, pro se, the dismissal of his action against the
bankruptcy judge, trustee, and trustee’s attorney involved in Reyna’s Chapter
7 bankruptcy. Reyna contends: this action should have been treated as an


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-51070

original civil action, not an appeal of his bankruptcy; and the bankruptcy judge
should not have been dismissed as a party.
      Debtors conveyed their residence to their children in 1999. They filed
Chapter 7 bankruptcy less than a year later in 2000, listing the residence as
their physical address and not listing it on their bankruptcy schedules. They
were discharged.
      The residence was conveyed back to Debtors in 2003. Following the
reopening of their bankruptcy case in 2004, an adversary proceeding was
initiated by the trustee regarding the residence. Reyna claimed it was his
exempt homestead, but it was held to be property of the bankruptcy estate and
sold pursuant to a 20 June 2006 order.
      This pro se action was filed in December 2006 as an original civil action
against the bankruptcy judge, trustee, and trustee’s attorney for Reyna’s
bankruptcy. Because the action complains of orders entered during Reyna’s
bankruptcy proceedings, however, it was treated as an appeal of his bankruptcy
case. The district court explained: if it were treated as a civil action, it would
be dismissed because defendants are entitled to judicial immunity. For a
bankruptcy appeal, the bankruptcy judge was not treated as a party. The
district court ruled it lacked subject matter to review most of the orders at issue
because the appeal was filed more than ten days after they were entered. The
two orders entered within ten days of the action’s being commenced were
affirmed.
      Essentially without citation to the record or authority, Reyna maintains
the district court erred by treating his action as a bankruptcy appeal. Assuming
he has not abandoned this issue as a result, it is well-settled that one may not
collaterally attack an order of the bankruptcy court, instead of properly
appealing it to the district court. Celotex Corp. v. Edwards, 514 U.S. 300, 313
(1995). The actions about which Reyna complains occurred, or were ordered,
during his bankruptcy proceedings; therefore, the district court did not err. In

                                        2
                                   No. 07-51070

any event, the district court also essentially treated it as a civil action, by noting
that, if so construed, it would be dismissed because defendants have judicial
immunity. E.g., Pierson v. Ray, 386 U.S. 547, 553-54 (1967) (judicial immunity
for acts within judge’s jurisdiction); Boullion v. McClanahan, 639 F.2d 213, 214
(5th Cir. Unit A Mar. 1981) (judicial immunity for court-approved actions of
appointed trustee).
      Next, Reyna contends the bankruptcy judge should have been treated as
a party to this action. As stated, the bankruptcy judge enjoys judicial immunity
for actions taken in furtherance of his duties. E.g., Stump v. Sparkman, 435
U.S. 349, 356 (1978). Reyna maintains the bankruptcy judge has violated the
law, which is not a judicial function, and, therefore, should not enjoy judicial
immunity. “A judge will not be deprived of immunity because the action he took
was in error, was done maliciously, or was in excess of his authority; rather, he
will be subject to liability only when he has acted in the ‘clear absence of all
jurisdiction.’” Id. at 356-57. Where, as here, the dispute arose out of the actions
taken during bankruptcy proceedings over which he presided, a judge is entitled
to judicial immunity. See id. at 360-63 (discussing scope of judicial immunity).
      AFFIRMED.




                                          3